Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Oscar Leon Hernandez seeks to appeal the district court’s order granting his motion for reconsideration of the denial of his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence, but denying relief on reconsideration. The district court lacked the authority to consider Hernandez’s motion for reconsideration. See United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.2010). We therefore affirm *226the court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.